Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                             Aug 13 2013, 7:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                       GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                          Attorney General of Indiana
Lafayette, Indiana
                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

MICHAEL S. PARKER                                   )
                                                    )
        Appellant-Defendant,                        )
                                                    )
                vs.                                 )       No. 91A02-1210-CR-830
                                                    )
STATE OF INDIANA,                                   )
                                                    )
        Appellee-Plaintiff.                         )


                        APPEAL FROM THE WHITE SUPERIOR COURT
                            The Honorable Robert B. Mrzlack, Judge
                                Cause No. 91D01-1203-FB-43


                                          August 13, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Michael Parker appeals his conviction and sentence for Class B felony manufacturing

methamphetamine. We affirm.

                                            Issues

       The issues before the court are:

              I.     whether there was sufficient evidence that Parker was
                     manufacturing methamphetamine; and

              II.    whether Parker’s sentence is inappropriate.

                                            Facts

       On March 26, 2012, Parker, Joshua Isom, Tanisha Randall, Terry Smothers, Summer

Engles, Robby Brown, and Brown’s girlfriend were with Christopher and Veronica

Cunningham at their trailer in Monticello. Veronica and Christopher lived there with their

three children and allowed friends to periodically stay or congregate at their trailer. Parker,

who was dating Randall at the time, was going to show Isom how to “wet cook”

methamphetamine. Tr. pp. 161, 183. Parker brought the methamphetamine lab and some

ingredients, including pseudoephedrine pills, drain cleaner, and Coleman fuel. The others

also contributed to the ingredients, and each was to receive a portion of the

methamphetamine.

       During the remainder of the evening and into the early morning hours of March 27,

2012, Parker and another person stripped lithium batteries inside the trailer. Parker asked

Randall to go to Kroger to purchase coffee filters and paper towels. Parker told Isom that he

needed some of Isom’s anhydrous ammonia contained in a propane tank, which he had stolen

                                              2
and buried in a field located north of the trailer park. Parker and Isom went into the field to

pour the anhydrous ammonia into a pitcher with the solvents and then both moved the

propane tank into the woods located west of the trailer park. The pitcher with the contents

was left outside the trailer. Christopher, in the meantime, drove Brown and Brown’s

girlfriend to the residence where his father, Brian Cunningham, lived.

       Veronica smelled something odd inside the trailer and called Christopher to inform

him that she wanted everyone inside the trailer to leave because they were being loud and the

children were sleeping. When Randall, Parker, and Isom left the trailer, Veronica locked the

door. After her phone call, Christopher stopped at a Kroger parking lot and called the White

County Sheriff’s Department to inform them that a methamphetamine lab was in the field

north of the trailer park. Four or five officers from the Indiana State Police, including

Officer Tyler Stinson, were dispatched to the field, but found no methamphetamine lab and

came upon an empty hole that smelled like anhydrous ammonia. Officer Stinson exchanged

phone calls with Christopher trying to locate the methamphetamine lab.

       Meanwhile, Randall, Parker, and Isom knocked on the trailer without any response.

They drove to Brian’s residence to call and ask Christopher to return to the trailer and open

the door. They returned to the trailer and, once Christopher arrived, they all went inside.

Christopher and Veronica decided to go to Wal-Mart so he could call the officers back.

Parker left the trailer sometime after that. The officers eventually made their way from the

field to the trailer. Officer Stinson spoke to Christopher over the phone while Christopher

was at Wal-Mart and was granted permission to enter the trailer. Once the door was opened,

                                              3
the officers immediately noticed “an odor of starting fluid coming from the house,” which

they associated with a methamphetamine lab. Id. at 102. The officers found Isom, Randall,

Smothers, Engles, and the three children inside. Isom was pretending to be asleep on the

couch and was fully clothed with dirt on his pants. They located several ingredients

associated with a methamphetamine lab inside the trailer. The officers located the pitcher

containing a white substance outside the trailer and the propane tank hidden in the woods.

       Christopher and Veronica returned to the trailer and called Brian to have him pick up

the children. Brian, while on his way to the trailer, saw Parker walking over a bridge and

offered him a ride; Parker declined and said the police were at the trailer, and Brian drove

off. Officer Charles Morehead later spotted Parker and detained him. Parker was wearing

dirty pants and boots. After confirming his identity, he was transported back to the trailer.

The officers investigating the trailer sent the solvents from the pitcher to the lab, which later

tested positive for methamphetamine, although the product was unfinished.

       Parker was charged with Class B felony manufacturing methamphetamine. A jury

trial found him guilty as charged. The trial court sentenced Parker to fifteen years with

eleven years executed and recommended a treatment program for his addiction. Parker now

appeals.

                                           Analysis

                                   I. Sufficiency of Evidence

       Parker claims there was insufficient evidence to prove that he was manufacturing

methamphetamine. When sufficiency of evidence is challenged, “appellate courts must


                                               4
consider only the probative evidence and reasonable inferences supporting the verdict.”

Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the role of the fact-finder, not the

appellate court, to assess witness credibility and weigh the evidence to determine whether it

is sufficient to support a conviction. Id. When confronted with conflicting evidence,

appellate courts must consider it “most favorably to the trial court’s ruling.” Id. We affirm

the conviction unless “no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt.” Id. It is therefore not necessary that the evidence “overcome

every reasonable hypothesis of innocence.” Id. at 147. “[T]he evidence is sufficient if an

inference may reasonably be drawn from it to support the verdict.” Id.

       Parker claims that he was not manufacturing methamphetamine on March 26 or 27,

2012, and the sole evidence used to implicate him is inconsistent testimony from witnesses

who were at the trailer. He further alleges that all the witnesses “had reasons to lie about

[him], and something to gain by cooperating with the State.” Appellant’s Br. p. 15. Under

the “incredible dubiosity rule,” we may “impinge on the jury’s responsibility to judge the

credibility of the witness only when it has confronted ‘inherently improbable testimony or

coerced, equivocal, wholly uncorroborated testimony of incredible dubiosity.’” Young v.

State, 973 N.E.2d 1225, 1226 (Ind. Ct. App. 2012), trans. denied (quoting Rodgers v. State,

422 N.E.2d 1211, 1213 (Ind. 1981)). We will reverse a conviction if a sole witness presents

inherently improbable testimony and there is no circumstantial evidence of the defendant’s

guilt. Id.

       Not one, but multiple witnesses implicated Parker as the person who was

                                             5
manufacturing methamphetamine. Christopher identified Parker as the cook and stated that

Parker and Isom were cooking “in the woods or in the field.” Tr. p. 49. Randall and Isom

both testified that Parker was going to show Isom how to wet cook methamphetamine;

Randall further indicated that Parker and Isom were the ones “cooking meth” that night. Id.

at 164. Isom stated that Parker “brought the lab” to cook methamphetamine that evening. Id.

at 181. Veronica indicated that Parker and others were inside the trailer when she “smelled

something funny.” Id. at 86. Parker’s and Isom’s dirty jeans and boots were corroborating

evidence that they were both mixing the anhydrous ammonia with the solvents in the field.

       Parker alleges that each witness had inconsistent or false statements in his testimony

and claims that the witnesses should not be believed. Despite any inconsistencies, the

testimony regarding Parker’s culpability has not shown to be uncorroborated or incredibly

dubious, and we will not entertain his invitation to revisit the facts and reweigh the evidence.

“Inconsistencies in the testimonies of two or more witnesses go to the weight of the evidence

and do not make the evidence ‘incredible’ as a matter of law.” Manuel v. State, 971 N.E.2d

1262, 1271 (Ind. Ct. App. 2012). The jury had an opportunity to assess the credibility of

each witness and determined, based on their testimony, that Parker was guilty of

manufacturing methamphetamine. The evidence is sufficient to sustain his conviction.

                                 II. Inappropriate Sentence

        We now assess whether Parker’s sentence is inappropriate under Appellate Rule 7(B)

in light of his character and the nature of the offense. Although Rule 7(B) does not require

us to be “extremely” deferential to a trial court’s sentencing decision, we still must give due


                                               6
consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

2007). We also understand and recognize the unique perspective a trial court brings to its

sentencing decisions. Id. “Additionally, a defendant bears the burden of persuading the

appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement of

the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—the

aggregate sentence—rather than the trees—consecutive or concurrent, number of counts, or

length of the sentence on any individual count.” Id. Whether a sentence is inappropriate

ultimately turns on the culpability of the defendant, the severity of the crime, the damage

done to others, and myriad other factors that come to light in a given case. Id. at 1224.

When reviewing the appropriateness of a sentence under Rule 7(B), we may consider all

aspects of the penal consequences imposed by the trial court in sentencing the defendant,

including whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d

1023, 1025 (Ind. 2010).

       Parker claims that “the circumstances of this case are fairly typical for cases involving

methamphetamine labs” and are “no worse than those involved in any other case[s] of this

kind.” Appellant’s Br. p. 25. However, “[w]e concentrate less on comparing the facts of this

case to others, whether real or hypothetical, and more on focusing on the nature, extent, and

depravity of the offense for which the defendant is being sentenced, and what it reveals about

                                               7
the defendant’s character.” Wells v. State, 904 N.E.2d 265, 274 (Ind. Ct. App. 2009). A

police officer described that the process of manufacturing methamphetamine includes mixing

of highly acidic and corrosive chemicals, such as the “very dangerous chemical” anhydrous

ammonia. Tr. p. 213. Parker played a key role; he was identified as the cook of the

methamphetamine lab and had others assist in the process under his direction. The others

who were present contributed to the ingredients; Parker had Randall purchase coffee filters

and paper towels to be used in the process; Parker told Isom that he needed some of his

anhydrous ammonia to mix the solvents; and Parker stripped lithium batteries with the help

of another person. Children were also present during the manufacture of methamphetamine.

       Parker next argues that his fifteen-year sentence is inappropriately excessive in light

of his character. Parker claims that, despite having a criminal history, mitigating factors

which include his young age, his addiction to methamphetamine and other drugs, and his

request to receive drug treatment, should outweigh the aggravating factors. We disagree.

This is Parker’s second Class B felony conviction involving methamphetamine, the first

being conspiracy to deal methamphetamine, in which he was given the minimum sentence.

He has a prior misdemeanor conviction and two juvenile convictions. He committed the

current offense while he was on probation, which further illustrates his indifference to the

criminal justice system. Parker did not receive the twenty-year maximum sentence for a

Class B felony conviction. He, instead, was appropriately given a fifteen-year sentence with

eleven years executed, and recommended to a treatment program for his methamphetamine

addiction.

                                              8
                                        Conclusion

       The testimony of the State’s witnesses was not incredibly dubious, and sufficient

evidence existed to prove that Parker was manufacturing methamphetamine. The sentence is

not inappropriate given Parker’s criminal history and his principal role in manufacturing the

methamphetamine. We affirm.

       Affirmed.

NAJAM, J., and BAILEY, J., concur.




                                             9